DETAILED ACTION
This action is in response to a request from my manager to reopen prosecution to put additional rejections on the record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 32 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  Claim 32 is drawn to a product obtained by dissolving lyophilized (6R)-5,10-Me-THF hemisulfate salt in water.  As such, claim 32 is an aqueous solution of (6R)-5,10-Me-THF and sulfate ion.  
Step 1: Yes, a composition of matter.  Step 2A prong 1: Yes, claim 32 recites three natural products: (6R)-5,10-Me-THF (see Gustavsson et al., US 2015/0018361 at paragraph 46), sulfate ion, and water.  Step 2A prong 2: No, claim 32 does not integrate the judicial exceptions into a practical application.  The broadest reasonable interpretation of claim 32 is an aqueous 
While the specification provides examples showing allegedly improved stability for the solid forms of (6R)-5,10-Me-THF hemisulfate salt, there is no evidence that a solution made by reconstituting (6R)-5,10-Me-THF sulfate salt in water acquires properties that cause it to amount to significantly more than the mixture of natural products.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-41 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 refers to a lyophilisate obtained by a certain process, but many aspects of it are indefinite.  The claim appears to have claimed both broad and narrow scope in regards to the pharmaceutically acceptable liquid vehicle.  The claim steps appear to be drawn to both frozen vehicle in step iii), liquid vehicle in step i), and both liquid and solid vehicles in step ii).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, U.S. Patent No. 5,300,505 in view of Lee and Hoff, Large-Scale Aspects of Salt Formation: Processing of Intermediates and Final Products, Handbook of Pharmaceutical Salts: Properties, Selection, and Use (2002) and Muller, US 2001/0002398.
Claim 21 is drawn to lyophilized (6R)-5,10-Me-THF hemisulfate salt.  Claim 32 is drawn to a product obtained by dissolving lyophilized (6R)-5,10-Me-THF hemisulfate salt in water.  As such, claim 32 is an aqueous solution of (6R)-5,10-Me-THF and sulfate ion.
Determining the scope and contents of the prior art.
Muller teaches the sulfate salt of (6R)-5,10-Me-THF.  (Column 6, lines 1-15.) Muller generates this salt by combining (6R)-5,10-Me-THF with sulfuric acid.  (Column 6, lines 1-15.)  Muller teaches that his compounds are highly soluble in water.  (Column 3, lines 9-16.)  Muller 
Muller teaches the sulfate salt of (6R)-5,10-Me-THF.  (Column 6, lines 1-15.) Muller generates this salt by combining (6R)-5,10-Me-THF with sulfuric acid. (Column 6, lines 1-15.)  Muller teaches that his compounds are “virtually absolutely stable at room temperature in solid form.”  (Column 2, lines 33-37.)
Lee teaches that sulfuric acid can give either neutral salts (i.e., two moles of base to one mole of sulfuric acid) or acid salts.  (Page 212, section 8.1.2.)  Lee teaches that it is important “to ensure that the correct stoichiometry is used in the formation of a sulfate salt.”  (Page 212, section 8.1.2.)
Muller teaches crystalline (6R)-THF and teaches lyophilizing the compound for pharmaceutical preparations.  (Paragraph 14.)
       Ascertaining the difference between the prior art and the claims at issue.
	Muller does not teach the hemisulfate sulfate salt of (6R)-5,10-Me-THF. Muller does not teach lyophilizing the salt.
       Resolving the level of skill in the art.
The person of ordinary skill would have had a reasonable expectation of success in modifying the teachings of Muller according to Lee to provide twice as much base ((6R)-5,10-Me-THF) as Muller provides in order to generate the hemisulfate (neutral) salt of (6R)-5,10-Me-THF.  The skilled artisan would have further expected success in lyophilizing the resulting compound according to Muller because Muller teaches that pharmaceutical preparations of (6R)-THF are prepared by lyophilization.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932